Cole, J.
Tbe plaintiff is tbe grantee and owner of tbe patent title; and tbe purchaser at the tax sale was guilty of 1. tax sale : fraud. fraud, for that be was a party to a combination to prevent competition in bidding at the sale. Kerwen v. Allen, 31 Iowa, 578. But it further appears from tbe evidence, and we so find, that tbe. purchaser at tbe tax sale assigned tbe certificate of purchase to a third person, who purchased the same in good faith, for a valuable consideration, and without any notice of tbe fraudulent combination at tbe sale; and that, after procuring tax deeds thereon, sbe sold and conveyed tbe same to another, who likewise purchased in good faith. Tbe fraud at tbe sale will not, it has been held, defeat the title of such bona fide purchaser. Van Shaack v. Robbins, 36 Iowa, 201. The evidence fails to show that Bulbs bad any knowledge of such fraud when be and Strother purchased.
Tbe conveyances are not mere quit claim deeds; but contain tbe language, “ do hereby sell and convey unto,” as well as 2. conveyance: quitclaim. claim- That even a mere quit claim will pass tbe title; see McConnell v. Reed, 4 Scam., 117; Rogers v. Hussey, 36 Iowa, 664.
Tbe tax deeds show that the sale of tbe lands was in forty acre tracts, and although tbe evidence tends to show the sale 3. tax sale : sivenéss.. to have been made in tbe entire quarter section, yet this being of tbe manner, tbe deed is conclu*431sive. Ware v. Little, 35 Iowa, 234, and cases cited. But if all was sold together, it would not necessarily be invalid. Bulkley v. Callanan, 32 Iowa, 461, and cases cited.
AFFIRMED.